Per Curiam.  toZSXmtoftender The act of March 17, 1879, regulating sales of property under mortgages and deeds of trust, gives to the mortgagor in case of sale of real property the right to redeem within one year, whether the debt be for the purchase money or not. In offers to redeem, under the provision, the act prescribes the amount to be tendered. The tender in this case was sufficient.  deemRom moui ImfuVol’tLl But when the party goes into a court of equity to redeem, he must offer to pay the whole purchase money due, and the absence of any tender to this end in the bill of appellants makes the action of the court correct. This will not prejudice any future action by appellants. Affirm.